          Case 6:19-cv-01336-SI        Document 21       Filed 07/27/21     Page 1 of 1


LISA R. J. PORTER
JP Law PC
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
(503) 245-6309
OSB NO. 025035
Email: Lisa@jplawpc.com
Attorney for Plaintiff

                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON


EMILY MARIE WILLIAMS
            Plaintiff,                                      Civil Action No. 6:19-cv-1336-SI
vs.

ANDREW SAUL                                                  ORDER GRANTING AWARD
COMMISSIONER of Social Security,                             OF EAJA FEES, EXPENSES
           Defendant                         /               COSTS

                                             ORDER

       Based upon the Plaintiff’s Petition, the Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412(d)(1)(A) the assignment of EAJA fees to Plaintiff’s attorney by Plaintiff, as discussed in

Astrue v Ratliff, 130 S. Ct. 2521U.S. (2010), and 28 U.S.C. § 1920 it is hereby ordered that

EAJA attorney’s fees of $6,163.73 , if not subject to any offset allowed under the U.S.

Department of the Treasury’s Offset Program as discussed in Ratliff shall be paid to the Plaintiff,

and mailed to the attorney’s office.

       Done this ______day
                  27th     of ________________,
                                 July           2021

                                       __________________________________________
                                        /s/ Michael H. Simon
                                       US District Court Judge

Presented by:

s/Lisa R.J. Porter_____________-
Lisa R.J. Porter, OSB 025035
Attorney for Plaintiff
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
